Alegándose que la corte de distrito erró al desestimar la moción del acusado pidiendo el sobreseimiento de la causa por haber transcu-rrido más de ciento veinte días sin celebrarse el juicio, apa-recielido que la acusación se archivó el 31 de diciembre 1923 y el juicio señalado para el 13 de junio 1924, sin presentar justificación alguna para ello, vista la ley y la jurispruden-cia citada y la conformidad del fiscal de esta Corte Suprema, se declara con lugar el recurso y se revoca la sentencia ape-lada. Sobreseída la causa.